98 N.Y.2d 763 (2002)
PNC CAPITAL RECOVERY, as Successor in Interest to MIDATLANTIC BANK, N.A., Respondent,
v.
MECHANICAL PARKING SYSTEMS, INC., Defendant, and SHLOMO KADOSH, Appellant.
Court of Appeals of the State of New York.
Submitted October 21, 2002.
Decided October 24, 2002.
Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question (CPLR 5601).